Exhibit 10.96

 

AMENDMENT NO. 2

to

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 to LOAN AND SECURITY AGREEMENT (the “Amendment”), dated as
of March 30, 2009, between ISI SECURITY GROUP, INC. (the “Borrower”) and THE
PRIVATEBANK AND TRUST COMPANY (the “Bank”).

 

WITNESSETH:

 

WHEREAS, the Borrower and the Bank are parties to the Loan and Security
Agreement dated as of October 3, 2008, as amended by Amendment No. 1 to Loan and
Security Agreement, dated as of January 8, 2009 (the “Loan Agreement”)
(capitalized terms used and not otherwise defined herein shall have the meaning
ascribed thereto in the Loan Agreement); and

 

WHEREAS, the Borrower has requested and the Bank has agreed to the amendments to
the Loan Agreement more fully set forth herein; and

 

WHEREAS, such amendments shall be of benefit, either directly or indirectly, to
the Borrower;

 

NOW THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, the parties hereto agree as follows:


 

1.             Amendments.  Upon and after the Amendment Effective Date (as
defined below)

 

(a)           Section 10.5 of the Loan Agreement is restated and amended in its
entirety as follows:

 

(i)            Maximum Capital Expenditures.  (i) For the fiscal quarters ending
March 31, 2009, June 30, 2009 and September 30, 2009, the Company and its
Subsidiaries, on a consolidated basis, shall not make Capital Expenditures in
excess of $300,000 per fiscal quarter; and (ii) for the twelve (12) month period
ending on December 31, 2009 and each twelve (12) month period ending on the last
day of each fiscal quarter thereafter, the Company and its Subsidiaries, on a
consolidated basis, shall not make Capital Expenditures in excess of
$2,000,000.”

 

2.             Representations and Warranties.  In order to induce the Bank to
agree to the amendment described in Section 1 of this Amendment, the Borrower
makes the following representations and warranties, which shall survive the
execution and delivery of this Amendment:

(a)           No Event of Default will exist immediately after giving effect to
the amendment contained herein;

 

1

--------------------------------------------------------------------------------


 

(b)           Each of the representations and warranties set forth in Section 7
of the Loan Agreement are true and correct as though such representations and
warranties were made at and as of the Amendment Effective Date, except to the
extent that any such representations or warranties are made as of a specified
date or with respect to a specified period of time, in which case such
representations and warranties shall be made as of such specified date or with
respect to such specified period.  Each of the representations and warranties
made under the Loan Agreement shall survive to the extent provided therein and
not be waived by the execution and delivery of this Amendment;

 

(c)           The Borrower is a duly organized, validly existing Delaware
corporation and has the power and authority to execute, deliver and carry out
the terms and provisions of this Amendment, and has taken or caused to be taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment;

 

(d)           No consent of any other Person or filing or action by any
governmental authorities, is required to authorize the execution, delivery and
performance of this Amendment;

 

(e)           This Amendment has been duly executed by a duly authorized
signatory on behalf of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
enforcement thereof may be subject to the effect of any applicable
(i) bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principals of equity; and

 

(f)            The execution and delivery and performance of the agreements in
this Amendment will not violate any law, statute or regulation applicable to the
Borrower or any order or decree of any governmental authorities, or conflict
with or result in the breach or any contractual obligation of the Borrower.

 

3.             Conditions Precedent to Effectiveness of the Amendment.  This
Amendment is subject to the satisfaction of (or waiver by the Bank in its sole
discretion) the following conditions precedent:

 

(a)                           No Potential Event of Default or Event of Default
under the Loan Agreement shall have occurred and be continuing;

 

(b)                           The Guarantors shall have executed and delivered
to the Bank a Reaffirmation of Guaranty Agreement in the form attached to this
Amendment; and

 

(c)                           The Borrower shall have executed and delivered
such other documents and instruments that the Bank may reasonably request to
effect the purposes of this Amendment.

 

4.             Expenses.  The Borrower agrees to pay on demand all reasonable
costs and expenses, including filing and recording fees, incurred by the Bank in
connection with the preparation, execution and delivery of this Amendment, and
any other documents or instruments which may be delivered in connection
herewith, including without limitation, the reasonable fees and expenses of
legal counsel for the Bank.

 

2

--------------------------------------------------------------------------------


 

5.             Counterparts.  This Amendment may be executed in counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which, when
taken together, shall constitute one and the same instrument.  Faxed or emailed
signatures of this Agreement shall be binding on the parties.  Each party shall
promptly send to the other party signed originals of faxed or emailed signatures
to this Agreement.

 

6.             Ratification.  The Loan Agreement, as amended by this Amendment,
is and shall continue to be in full force and effect and is hereby in all
respects confirmed, approved and ratified.  Except as amended or waived hereby,
all terms and conditions of the Loan Agreement remain the same.

 

7.             Release.  In consideration of the amendments provided herein, the
Borrower releases and discharges the Bank, and its directors, officers,
employees, agents, successors and assigns from all claims and causes of action
of any nature whatsoever, which the Borrower, its successors and assigns ever
had or have as of the date hereof against the Bank that arise, directly or
indirectly, out of or are related to the Loan Agreement. The Borrower
acknowledges that the Obligations arising under the Loan Agreement are not
subject to any such counterclaim, offset, defense or rights of recoupment
against the Bank.

 

8.             Governing Law.  The rights and duties of the Borrower and the
Bank under this Amendment shall be governed by the law of the State of Illinois.

 

9.             Reference to Loan Agreement.  From and after the Amendment
Effective Date, each reference in the Loan Agreement to “this Loan Agreement”,
“hereof”, “hereunder” or words of like import, and all references to the Loan
Agreement in any and all agreements, instruments, documents, notes, certificates
and other writings of every kind and nature, shall be deemed to mean the Loan
Agreement as modified and amended by this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized officers as of the date first written above.

 

ISI SECURITY GROUP, INC.

 

 

By:

  /s/ Donald F. Neville

 

Name:

Donald F. Neville

Title:

CFO

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

By:

  /s/ Nate Palmer

 

Name:

Nate Palmer

Title:

Associated Managing Director

 

3

--------------------------------------------------------------------------------


 

REAFFIRMATION OF GUARANTY AGREEMENT

 

The undersigned (a) acknowledges receipt of a copy of (i) Amendment No. 2 to
Loan and Security Agreement, dated March 30, 2009, between ISI Security
Group, Inc. and The PrivateBank and Trust Company, (b) consents to such
amendments and waivers and all prior amendments and each of the transactions
referenced therein, and (c) hereby reaffirms its obligations under its
Unconditional Continuing Guaranty Agreement, dated as of October 3, 2008 in
favor of The PrivateBank and Trust Company.

 

Dated as of March 30, 2009

 

DETENTION CONTRACTING GROUP, LTD.,

 

a Texas limited partnership

 

 

 

 

By:

ISI DETENTION CONTRACTING

 

 

GROUP, INC., a Texas corporation,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

ISI DETENTION CONTRACTING

 

GROUP, INC., a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

ISI DETENTION CONTRACTING

 

GROUP, INC., a California corporation

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

ISI DETENTION CONTRACTING

 

GROUP, INC., a New Mexico corporation

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

ISI DETENTION SYSTEMS, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

4

--------------------------------------------------------------------------------


 

ISI SYSTEMS, LTD.,

 

a Texas limited partnership

 

 

 

 

 

 

 

By:

ISI DETENTION SYSTEMS, INC.,

 

 

a Texas corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

METROPLEX CONTROL SYSTEMS, INC.,

 

a Texas corporation, (f/k/a ISI Metroplex Controls, Inc.)

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

ISI CONTROLS, LTD.,

 

a Texas limited partnership

 

 

 

 

By:

METROPLEX CONTROL SYSTEMS, INC.,

 

 

a Texas corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

METROPLEX COMMERCIAL FIRE AND

 

SECURITY ALARMS, INC., a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

MCFSA, LTD.,

 

a Texas limited partnership

 

 

 

 

 

 

 

By:

METROPLEX COMMERCIAL FIRE AND

 

 

SECURITY ALARMS, INC., a Texas

 

 

corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

 

 

COM-TEC SECURITY, LLC,

 

a Wisconsin limited partnership

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

5

--------------------------------------------------------------------------------


 

COM-TEC CALIFORNIA LIMITED

 

PARTNERSHIP, a Wisconsin

 

limited partnership

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

6

--------------------------------------------------------------------------------


 

REAFFIRMATION OF GUARANTY AGREEMENT

 

The undersigned (a) acknowledges receipt of a copy of (i) Amendment No. 2 to
Loan and Security Agreement, dated March 30, 2009, between ISI Security
Group, Inc. and The PrivateBank and Trust Company, (b) consents to such
amendments and waivers and all prior amendments and each of the transactions
referenced therein, and (c) hereby reaffirms its obligations under its
Unconditional Continuing Guaranty Agreement, dated as of January 8, 2009 in
favor of The PrivateBank and Trust Company.

 

Dated as of March 30, 2009

 

ARGYLE SECURITY, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Donald F. Neville

 

Name:

Donald F. Neville

 

Title:

CFO

 

 

7

--------------------------------------------------------------------------------